          Case 1:20-cr-00063-PGG Document 23 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                       ORDER
             - against -
                                                                   20 Cr. 63 (PGG)
JOSE BRITO,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for June 15, 2020

is adjourned to July 22, 2020 at 11:15 a.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of Defendant, by and through defense counsel, Zawadi

Baharanyi, and with the consent of the United States of America, by and through Assistant

United States Attorney Nicholas Chiuchiolo, it is hereby ORDERED that the time from June 15,

2020 through July 22, 2020 is excluded under the Speedy Trial Act, Title 18, United States Code,

Section 3161(h)(7)(A). The Court finds that the granting of such a continuance serves the ends

of justice and outweighs the best interests of the public and the defendant in a speedy trial, as it

will provide additional time for the parties to discuss a potential pretrial disposition.

Dated: New York, New York
       June 15, 2020
